BY THE COURT.
David Brown was charged before a magistrate with the offense of being the unlawful keeper of a place where intoxicating liqours *327were sold in violation of 13195 GC.' ■ He was . found guilty - and fined. Error was prosecuted :. in. .the Franklin Common Pleas where the judg- : ;jnent. of the magistrate was affirmed. The: ’case ;was taken on error to the Court of Appeals. '. ' -,
Attorneys—Wilbur E. King for Brown; C. C. Crabbe and Don V. Parker for State; all of Columbus.
.Brown declared that he was a druggist, and ■ .that-certain preparations • or compounds were 'sold which -..contained ale,ohol. The State con-; tended that the .analysis of the' preparation showed-it'to contain-23.7% alcohol by volume. ■Brown declared that the preparation was sold as a: medicine, and not a beverage. The Court of Appeals held: . > -
1. Medicinal prpearations, unfit for beverage purposes may be manufactured, etc.
2. State statutes and National Prohibition Act may be construed together to show that a violation was committed.
3. Intent of Congress and State Legislature was clearly to prohibit sale of any compound capable of being used as a beverage, and which contains- more alcohol than the minimum allowed.
4. Evidence in this case is sufficient to show that the compound actually sold by Brown was capable of being used as a beverage, and the sale thereof was in violation of 6212-15 ■ GC.
5. Proceeding in error, under 1915-20 GC., providing for filing within 30 days, does not apply to prosecutions under 13195 GC. for keeping place where intoxicating liquors are sold, and the present case brought after 30 ■ days was therefore begun in time.
Judgment affirmed. '